 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REYNARD BYRD CORNWELL,                            No. 2:17-CV-2640-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20                  A review of the docket reflects that plaintiff has submitted the documents

21   necessary for service by the United States Marshal and that defendant has answered the

22   complaint. Good cause appearing therefor, the order to show cause issued on September 18,

23   2018, is discharged.

24                  A review of the docket also reflects that defendant has notified the court regarding
25   consent to proceed before a Magistrate Judge. Plaintiff, however, has not notified the court
26   regarding consent. Pursuant to the court’s scheduling order, the time to do so has now expired.
27   ///
28   ///
                                                        1
 1                  Plaintiff shall show cause in writing, within 30 days of the date of this order, why

 2   this action should not be dismissed for failure to inform the court regarding consent to Magistrate

 3   Judge jurisdiction, as required by the court’s scheduling order. Submission of a completed

 4   consent election form shall constitute a sufficient response. The Clerk of the Court is directed to

 5   serve on plaintiff a copy of the court’s form entitled “Consent to Assignment or Request for

 6   Reassignment.” Plaintiff is warned that failure to respond to this order may result in the

 7   dismissal of the action for the reasons discussed above, as well as for failure to prosecute and

 8   comply with court rules and orders. See Local Rule 110.

 9                  IT IS SO ORDERED.

10

11   Dated: January 18, 2019
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
